Citation Nr: 1233442	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  08-32 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for a skin disorder, to include of the face and head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.K.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for lumbar spine, bilateral foot and skin disorders.  The Veteran timely appealed those denials.

The Veteran testified at a Board hearing before the undersigned in September 2010; a transcript of the hearing is associated with the claims file.

This case was initially before the Board in December 2010, when it was remanded for further development.  

The issue of service connection for a skin disorder is addressed in the REMAND portion of this decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran current lumbar spine disability was first demonstrated years after service and is not related to a disease or injury in service, including a service connected disease or injury.

2.  The Veteran's current bilateral foot disability was first demonstrated many years after service and is not related to a disease or injury in service, including a service connected disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria establishing service connection for a bilateral foot disability have not been met.  38 C.F.R. §§ 1110, 1112(a), 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was sent a letter in July 2007 that provided notice as to what evidence was required to substantiate the claims for service connection for lumbar spine and bilateral foot disabilities and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify with respect to those two issues herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board remanded the appeal in December 2010, for purposes of obtaining VA examinations and Dr. S.'s private treatment records.  In a January 2011 statement the Veteran reported that Dr. S. had retired and taken all of his records with him.  The Veteran stated that there was no way of getting those records, and that in any event they pertained to his skin problems.  He did not provide authorization for VA to obtain the records.

The Veteran underwent VA examinations for his lumbar spine and bilateral foot disabilities in January 2011.  The examiner considered an accurate history, including the Veteran's reports, and provided reasons for the opinions provided.  A supplemental statement of the case was issued following the development.  Accordingly, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case with respect to the lumbar spine and bilateral feet claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

The provisions of 38 C.F.R. § 3.103(c)(2) (2011) have been interpreted as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's September 2010 hearing, the undersigned identified the issues and asked questions aimed at determining whether there was additional relevant evidence, including a medical opinion, that could substantiate the claims.  The hearing yielded information that led to the remand to obtain relevant evidence identified at the hearing and a medical opinion that could substantiate the claims.

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in substantiating the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits

Service connection will be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent and credible evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service Connection Claim for Lumbar Spine disability

On appeal, and particularly during his September 2010 hearing, the Veteran has generally reported that he could recall no back injury or symptoms during military service.  At his hearing he initially denied any in-service back injury.  However, later in the hearing he stated that he did notice a problem with his back in service and that it had continued since that time.  Alternatively, the Veteran has averred that his lumbar spine disability is the result of his bilateral foot disability.

The Veteran and his spouse report that he had spinal surgeries in 1986 and 1990.  In a September 2008 statement, the Veteran's spouse related that there was no known cause for the Veteran's lumbar spine disability.

Review of the Veteran's service treatment records demonstrate that his back was found to be normal on enlistment examination in September 1963, on examination in June 1964 and on separation examination in September 1967.  The intervening service treatment records do not demonstrate any findings related to a back disability.  No pertinent injuries were reported.

Private records dating from 1990 and 1996 show that the Veteran slipped and fell at his civilian job with the Department of the Army in February 1990, which herniated a disc and necessitated lumbar spine surgery.  The Veteran also stepped off a gas station island in 1996, which necessitated a second lumbar spine procedure.  The records, from 1990, document a possible old compression injury from a motorcycle accident in 1982, as well as an on-the-job injury in 1988, when the Veteran stepped off some stairs and injured his back.  

The Veteran filed a workers' compensation claim relating to the 1990 on-the-job injury and was awarded benefits for that injury.

The Veteran underwent a VA examination for his lumbar spine in January 2011.  The examiner noted a September 1990 treatment record reporting a two-year history of lumbar spine complaints, as well as reports of the 1990 and 1996 spinal surgeries.  The Veteran reported that his low back condition began in 1985 without injury, and that he did not recall having any back pain in service.  He had been advised at that time that he had degenerative disc disease (DDD).  The Veteran reported surgeries in 1985 and 1990, though the examiner noted that the record indicated they were in 1990 and 1996.  After examination, the Veteran was diagnosed as having DDD and spinal stenosis of the lumbar spine status post two surgeries.  

The examiner opined that the Veteran's lumbar spine disability was less likely than not the result of, or caused by, military service.  He noted that the Veteran reported the onset of lumbar spine symptomatology in the mid-1980's, many years after his discharge from service.  The examiner could find no evidence in the claims file of any condition similar to his present lumbar spine disability or which might plausibly lead to his lumbar spine disability in service.  He concluded therefore that the Veteran's lumbar spine disability was not the result of or caused by military service.

Analysis

The Veteran has currently diagnosed DDD and spinal stenosis of the lumbar spine.  Hence, a current disability has been demonstrated.

The Veteran reported at his VA examination is that such a diagnosis was provided to him in 1985.  DDD and spinal stenosis are not among the list of chronic diseases subject to presumptive service connection.  

The Veteran initially stated in his September 2010 hearing that he could not recall any injury, accident or event in service from which his lumbar spine disability could have occurred; he reiterated such a history in his VA examination, stating that he could not recall any back pain or other symptomatology during military service and stated that his lumbar spine symptomatology began spontaneously in 1985 without any injury.  This testimony is consistent with his service treatment records, the private treatment records, and his reports to the VA examiner.

Insofar as the Veteran stated later in his hearing that he had experienced pain in his lumbar spine since service; his contemporaneous reports and subsequent contradictory statements render the reports of continuity not credible.

The Veteran's spouse's has contended that there was no known cause for the Veteran's lumbar spine injuries, and that therefore, they had to be related to service.  As just discussed, the record documents at least 3 post-service lumbar spine injuries with no competent and credible evidence of a back disability prior to those injuries.  Thus the record documents possible known causes for the current disability other than service.  It would take medical expertise to say that the current disability is related to unspecified events in service, rather than the documented post service injuries.  There is no evidence that the Veteran or his spouse possesses this expertise.  Hence, their opinions on this matter are not competent.  38 C.F.R. § 3.159(a) (2011).

There is no other competent and credible evidence of any pertinent injury during the Veteran's active duty service; of a continuity of symptomatology, or that there is a nexus between the current back disability and service.  While the Veteran was working with the Department of the Army in 1982, 1988 and 1990 when he injured his back, there is no evidence or contention that he was on active duty at those times.  The Veteran's workers compensation claim, including a re-assignment letter signed by the Department of the Army's Director of Civilian Personnel shows that he was a civilian.  

The record indicates that the Veteran may have served in Vietnam, and as such he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116.  His spouse has suggested that his disabilities might be related to such exposure.  She; however, does not appear to possess the medical or scientific expertise needed to render a competent opinion linking the current back disabilities to Agent Orange.  Her opinion is; therefore, not probative.

Finally, insofar as the Veteran and his representative have contended that the current lumbar spine disability is related to his bilateral foot disability, the Board is denying service connection for a foot disability; hence secondary service connection would not be possible as a matter of law.  See 38 C.F.R. § 3.310 (2008 & 2011).

Absent competent and credible evidence linking the current disability to service, the weight of the evidence is against the claim.  See 38 C.F.R. §§ 3.102, 3.303.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection Claim for a Bilateral Foot disability

The Veteran has asserted that his current bilateral foot disability began in service; or is related to service or to his lumbar spine disability.  The Veteran testified at his September 2010 hearing that his feet began to curl up and give out while in service and that he also had fallen arches during service.  Despite these problems, he did not seek treatment during service.  He further stated that he had experienced continued foot problems since discharge from service.  The Veteran's spouse reported that the Veteran had foot problems, which she theorized might be related to his back disability or to Agent Orange exposure while he was in Vietnam.  The Veteran and his representative have also raised the theory that the Veteran's foot disability is the result of his lumbar spine disability.

The Veteran's service treatment records contain no findings referable to a foot disability; his enlistment examination in September 1963, another examination in June 1964 and his separation examination in September 1967 demonstrate that the Veteran's feet were normal; also, the Veteran did not complain of any foot trouble in either his enlistment examination or the June 1964 examination.

The Veteran's private treatment records do not document any treatment for a bilateral foot disability.  The Veteran's VA records demonstrate that he had foot pain and tender plantar fascia bilaterally in April 2007; another April 2007 VA treatment record discloses that the Veteran had pain in the arches of his feet and in his legs when walking; and that such had worsened since the previous winter.  That record shows that he was going to be referred to a podiatrist and that there was a question as to whether there was a musculoskeletal versus peripheral vascular disease etiology.  Subsequent VA treatment records do not demonstrate any treatment for a bilateral foot disability.

The Veteran underwent a VA examination of his feet in January 2011.  The examiner noted the April 2007 VA treatment for tender plantar fascia.  In that examination, the Veteran reported the onset of his foot condition in 2007, and that he noticed it becoming worse with walking about at that time.  The Veteran specifically reported that he was unaware of any service origin for his bilateral foot disability.  

The examiner noted that there was no history of hospitalization, surgery or trauma to the Veteran's feet.  He noted that the Veteran was prescribed elastic arches for support.  X-rays of the Veteran's feet demonstrated mild arthritic changes noted throughout his feet.  After examination, the Veteran was diagnosed as having bilateral plantar fasciitis.  

The examiner opined that his bilateral foot disability was less likely than not related to military service.  He stated that the Veteran reported an onset of his foot condition in 2007, well after his discharge from service, and that he did not "recall a manifestation of" his bilateral foot condition while in service.  

The examiner stated that the claims file showed no evidence of a bilateral foot condition similar to the bilateral plantar fasciitis currently demonstrated or which might plausibly lead to the Veteran's current bilateral foot disability.  The examiner therefore concluded that the Veteran's bilateral plantar fasciitis was less likely than not the result of or caused by military service.

Analysis

Initially, the Board notes that the Veteran's X-rays demonstrate mild arthritic changes and he was diagnosed as having bilateral plantar fasciitis.  Thus, the first element of service connection has been demonstrated.  

However, the Board notes that there is no evidence that arthritic changes were present in service or within one year of the Veteran's separation from service; therefore service connection is not warranted on the basis of the presumptions afforded chronic diseases.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's current foot disabilities are not among those subject to presumptive service connection on the basis of exposure to herbicides, including Agent Orange in service.  Hence, service connection could not be established on the basis of those presumptions.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  While the Veteran's spouse has opined that the foot disabilities might be related to Agent Orange exposure, there is no indication that she possesses the medical or scientific expertise needed to provide a competent opinion in this regard.  There is no other medical or scientific evidence of record linking the current foot disabilities to Agent Orange exposure.

The Veteran could still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Veteran is competent to report that he had curling, giving out, and fallen arches during military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Veteran has; however, provided contradictory statements; however.  He did not report any problems at the time of his separation from service.  During treatment and at the 2011 examination he reported the onset of symptoms in 2007.  Such inconsistent statements, along with the Veteran's admission during his examination that he did not recall any service origin of his bilateral foot disability, leads the Board to find the Veteran's statement regarding onset and continuity of symptomatology since service to be not credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buchanan, supra.  

As the Veteran has made inconsistent statements as to onset and continuity which are not supported in the record, the Board specifically finds those statements to be not credible.

There is no other evidence linking the current disability to service.  The only competent and credible opinion is that to the VA examiner; and that opinion is against a link between the current foot disability and service.  

Insofar as the Veteran has raised the theory that his foot disability is secondary to his back disability; service connection is not in effect for the back disability; hence secondary service connection is precluded as a matter of law.  See 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a bilateral foot disability is denied.


REMAND

The Veteran underwent a VA examination for his skin disorder in January 2011, at which time he was diagnosed as having nonspecific eczematoid dermatitis of the face and scalp.  In his opinion, the examiner noted that the Veteran stated that his skin disorder did not begin until the mid-1980's.  He reported that he reviewed the claims file and that there was "[n]o evidence of any condition which is either similar to any of the present conditions or which might plausibly lead to his present conditions was identified."  He concluded that the Veteran's skin disorder was therefore less likely than not related to his military service.

An August 7, 1964 treatment entry; however, shows "scaling of the hands."  No other treatment for that condition, or any condition of the face or scalp was identified in those records.  However, as the VA examiner did not discuss this entry in his opinion, the Board finds that the current VA opinion is inadequate and that a clarification should be obtained in an addendum on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the January 2011 VA examiner in order to provide an addendum to the January 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should review the noted August 1964 service treatment record and opine whether the Veteran's currently-diagnosed skin disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to or began in service, particularly as related to the 1964 treatment note for scaling of the hands.  

The examiner should also opine whether the Veteran's currently-diagnosed skin disorder more likely, less likely or at least as likely as not is a disease or condition that is caused by exposure to herbicides/Agent Orange?

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the January 2011 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the January 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

3.  If and only if the above development demonstrates a link between Agent Orange or other herbicide agents and the Veteran's diagnosed skin disorder, the RO/AMC should undertake all development necessary, including obtaining ships logs or through other official sources, to confirm the Veteran's exposure to herbicides aboard the USS Oxford from November 16, 1964 to May 16, 1966.

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case before the case is returned to the Board; if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


